--------------------------------------------------------------------------------

Exhibit 10.2


WARRANT PURCHASE AGREEMENT


THIS WARRANT PURCHASE AGREEMENT (as it may from time to time be amended, this
“Agreement”), dated as of October 1, 2020, is entered into by and among Sports
Entertainment Acquisition Corp., a Delaware corporation (the “Company”), and PJT
Partners Holdings LP, a Delaware limited partnership (the “Purchaser”).


WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one share of
Class A common stock of the Company, par value $0.0001 per share (each, a
“Share”), and one-half of one redeemable warrant, each whole warrant entitling
the holder to purchase one Share at an exercise price of $11.50 per Share, as
set forth in the Company’s Registration Statements on Form S-1, filed with the
U.S. Securities and Exchange Commission (the “SEC”), File Nos. 333-248798 and
333-249245 (collectively, the “Registration Statement”), under the Securities
Act of 1933, as amended (the “Securities Act”).


WHEREAS, the Purchaser has agreed to purchase, at a price of $1.00 per warrant,
an aggregate of 555,556 warrants (and up to 66,666 additional warrants if the
underwriters in the Public Offering exercise their over-allotment option in
full) (the “Private Placement Warrants”), each Private Placement Warrant
entitling the holder to purchase one Share at an exercise price of $11.50 per
Share.


NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:


AGREEMENT


Section 1. Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.


A. Authorization of the Private Placement Warrants. The Company has duly
authorized the issuance and sale of the Private Placement Warrants to the
Purchaser.


B. Purchase and Sale of the Private Placement Warrants.


(i) On the date of the consummation of the Public Offering, the Company shall
issue and sell to the Purchaser, and the Purchaser shall purchase from the
Company, 555,556 Private Placement Warrants at a price of $1.00 per warrant for
an aggregate purchase price of $555,556 (the “Purchase Price”). The Purchaser
shall pay the Purchase Price by wire transfer of immediately available funds in
accordance with the Company’s wiring instructions, at least one (1) business day
prior to the IPO Closing Date. On the IPO Closing Date, upon the payment by the
Purchaser of the Purchase Price, by wire transfer of immediately available funds
to the Company, the Company, at its option, shall deliver a certificate
evidencing the Private Placement Warrants purchased on such date duly registered
in the Purchaser’s name to the Purchaser or effect such delivery in book-entry
form.


(ii) On the date of the closing of the over-allotment option, if any, in
connection with the Public Offering or on such earlier time and date as may be
mutually agreed by the Purchaser and the Company (each such date, an
“Over-allotment Closing Date”, and each Over-allotment Closing Date (if any) and
the IPO Closing Date, a “Closing Date”), the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, up to 66,666
Private Placement Warrants (or, to the extent the over-allotment option is not
exercised in full, a lesser number of Private Placement Warrants in proportion
to portion of the over-allotment option that is exercised) at a price of $1.00
per warrant for an aggregate purchase price of up to $66,666 (the
“Over-allotment Purchase Price”). The Purchaser shall pay the Over-allotment
Purchase Price by wire transfer of immediately available funds in accordance
with the Company’s wiring instructions, at least one (1) business day prior to
the Over-allotment Closing Date. On the Over-



--------------------------------------------------------------------------------

allotment Closing Date, upon the payment by the Purchaser of the Over-allotment
Purchase Price, by wire transfer of immediately available funds to the Company,
the Company, at its option, shall deliver a certificate evidencing the Private
Placement Warrants purchased on such date duly registered in the Purchaser’s
name to the Purchaser or effect such delivery in book-entry form. To the extent
that the full over-allotment option is not exercised by the end of the
over-allotment period set out in the Registration Statement, any overpayment by
Purchaser towards the Over-allotment Purchase Price will promptly be returned.
 
C. Terms of the Private Placement Warrants.


(i) Each Private Placement Warrant shall have the terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent, in connection
with the Public Offering (the “Warrant Agreement”), and shall be subject to the
terms of a letter agreement to be entered into by the Company, the Purchaser and
the other parties thereto, in connection with the Public Offering.


(ii) At the time of, or prior to, the IPO Closing Date, the Company and the
Purchaser shall enter into a registration rights agreement (the “Registration
Rights Agreement”) pursuant to which the Company will grant certain registration
rights to the Purchaser relating to the Private Placement Warrants and the
Shares underlying the Private Placement Warrants.


Section 2. Representations and Warranties of the Company.


As a material inducement to the Purchaser to enter into this Agreement and
purchase the Private Placement Warrants, the Company hereby represents and
warrants to the Purchaser (which representations and warranties shall survive
each Closing Date) that:


A. Incorporation and Corporate Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.


B. Authorization; No Breach.


(i) The execution, delivery and performance of this Agreement and the Private
Placement Warrants have been duly authorized by the Company as of each Closing
Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law). Upon
issuance in accordance with, and payment pursuant to, the terms of the Warrant
Agreement and this Agreement, the Private Placement Warrants will constitute
valid and binding obligations of the Company, enforceable in accordance with
their terms as of each Closing Date.


(ii) The execution and delivery by the Company of this Agreement and the Private
Placement Warrants, the issuance and sale of the Private Placement Warrants, the
issuance of the Shares upon exercise of the Private Placement Warrants and the
fulfillment of and compliance with the respective terms hereof and thereof by
the Company, do not and will not as of each Closing Date (a) conflict with or
result in a breach of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the Company’s capital stock or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the certificate of
incorporation or the bylaws of the Company (as in effect on the date hereof or
as may



--------------------------------------------------------------------------------

be amended prior to completion of the Public Offering) or any material law,
statute, rule or regulation to which the Company is subject, or any agreement,
order, judgment or decree to which the Company is subject, except for any
filings required after the date hereof under federal or state securities laws.
 
C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, the Shares issuable upon
exercise of the Private Placement Warrants will be duly and validly issued,
fully paid and nonassessable. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, the Purchaser will have
good title to the Private Placement Warrants purchased by it and the Shares
issuable upon exercise of such Private Placement Warrants, free and clear of all
liens, claims and encumbrances of any kind, other than (i) transfer restrictions
hereunder and under the other agreements contemplated hereby, (ii) transfer
restrictions under federal and state securities laws, and (iii) liens, claims or
encumbrances imposed due to the actions of the Purchaser.


D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.


Section 3. Representations and Warranties of the Purchaser.


As a material inducement to the Company to enter into this Agreement and issue
and sell the Private Placement Warrants to the Purchaser, the Purchaser hereby
represents and warrants to the Company (which representations and warranties
shall survive each Closing Date) that:


A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.


B. Authorization; No Breach.


(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).


(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of each Closing Date (a) conflict with or result in a breach by
the Purchaser of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the Purchaser’s equity or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the Purchaser’s
organizational documents in effect on the date hereof or as may be amended prior
to completion of the contemplated Public Offering, or any material law, statute,
rule or regulation to which the Purchaser is subject, or any agreement,
instrument, order, judgment or decree to which the Purchaser is subject, except
for any filings required after the date hereof under federal or state securities
laws.


C. Investment Representations.


(i) The Purchaser is acquiring the Private Placement Warrants and, upon exercise
of the Private Placement Warrants, the Shares issuable upon such exercise
(collectively, the “Securities”) for its own account, for investment purposes
only and not with a view towards, or for resale in connection with, any public
sale or distribution thereof.



--------------------------------------------------------------------------------

(ii) The Purchaser is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D, and the Purchaser has not experienced a disqualifying
event as enumerated pursuant to Rule 506(d) of Regulation D under the Securities
Act.


(iii) The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.


(iv) The Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D under the Securities Act.


(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.


(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.


(vii) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. In this
regard, the Purchaser understands that the SEC has taken the position that
promoters or affiliates of a blank check company and their transferees, both
before and after an initial Business Combination, are deemed to be
“underwriters” under the Securities Act when reselling the securities of a blank
check company. Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Securities
despite technical compliance with the requirements of such Rule, and the
Securities can be resold only through a registered offering or in reliance upon
another exemption from the registration requirements of the Securities Act.


(viii) The Purchaser has such knowledge and experience in financial and business
matters, knowledge of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time.
 
Section 4. Conditions of the Purchaser’s Obligations.


The obligations of the Purchaser to purchase and pay for the Private Placement
Warrants are subject to the fulfillment, on or before each Closing Date, of each
of the following conditions:



--------------------------------------------------------------------------------

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.


B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.


C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.


D. Warrant Agreement. The Company shall have entered into the Warrant Agreement
with a warrant agent on terms satisfactory to the Purchaser.


Section 5. Conditions of the Company’s Obligations.


The obligations of the Company to the Purchaser under this Agreement are subject
to the fulfillment, on or before each Closing Date, of each of the following
conditions:


A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.


B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.


D. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.


E. Warrant Agreement. The Company shall have entered into the Warrant Agreement
with a warrant agent on terms satisfactory to the Company.


Section 6. Termination.


This Agreement may be terminated by the Company or the Purchaser at any time
after March 31, 2021 upon written notice to the other party hereto if the
closing of the Public Offering does not occur prior to such date.


Section 7. Survival of Representations and Warranties.


All of the representations and warranties contained herein shall survive each
Closing Date.


Section 8. Definitions.


Terms used but not otherwise defined in this Agreement shall have the meaning
assigned to such terms in the Registration Statement.
 
Section 9. Miscellaneous.


A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding



--------------------------------------------------------------------------------

the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof
(including, without limitation one or more of its members).


B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.


C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.


D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.


E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the laws of another jurisdiction.


F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.


[Signature page follows]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.



 
COMPANY:
 
SPORTS ENTERTAINMENT ACQUISITION
CORP.
     
By:
/s/ Eric Grubman
 
Name:
Eric Grubman
 
Title:
Chairman of the Board and
Chief Financial Officer
       
PURCHASER:
 
PJT PARTNERS HOLDINGS LP
     
By:
/s/ Michael O’Donovan
 
Name:
Michael O’Donovan
 
Title:
Partner



[Signature Page to Warrant Purchase Agreement]





--------------------------------------------------------------------------------